Title: Enclosure: James Cheetham’s Statement on a Political Faction in New York City, [10 December 1801]
From: Cheetham, James
To: Jefferson, Thomas


            I became personally acquainted with Mr. Burr at the Election of the City and County of New York, for members of the State Legislature, in april 1800. The part I took in that Election, attracted the attention of Mr. Burr, whose well laid plans Did not a little Contribute to its success. This acquaintance, thus formed, Continued to increase, untill my attachment, as I Supposed, to the Constitution of the Commonwealth, and my exertions in Conjunction with those of my fellow Citizens to bring about the present Change in our affairs, obtained for me much of the Confidence, and, I have reason to believe, of the esteem of Mr. Burr. Few events occurred in the union, from our State Election in 1800, untill some months after the 4th March 1801, however Secret, with which I was not made acquainted by Mr. Burr. During this time, though I was not Ignorant of the suspicions entertained of Mr. Burr’s views by many of our best informed and most honest Citizens, I perceived nothing in the general tenor of his Conduct that manifested intentions incompatible with the liberty of the Country, or the wishes of its Citizens. The first event which gave me occasion to question the Justice of Mr. Burr’s views was the Presidential Election. In the general conduct of Mr. Burr in that Election, I Saw much to regret. It is not necessary to Say a word Respecting the wishes of the people on the Choice of the Chief-magistrate—they were too evident to be misunderstood by the sound and faithful politician. But the intention of Mr. Burr to Set aside those wishes, by raising himself to an eminence to which he was not Destined by the voice of the union, was too palpably manifested to me—not by words, but by actions less ambiguous—to admit of a Doubt. If it be asked upon what foundation these bold assertions are made? I answer, upon interviews which I had with Mr. Burr every Day During that pending and important Crisis, together with a Combination of Circumstances which left no Doubt in my mind of his intentions
            In the State of New-york, the appointment of Mr. Lespinard to the important function of Elector was, there Can be no Doubt, a result of the exclusive arrangement of Mr. Burr. Mr. Lespinard is a Citizen of much influence in the Sixth ward, the most Republican one in the City and County of New-york. He is a Republican; and his attachment to the Cause Cannot, perhaps, otherwise be Doubted, than as he is Connected with, and wholly Devoted to, the views of Mr. Burr, which I, with many other persons, think hostile to it. This entire Devotion, from the very warm friendship which mutually Subsisted at the time between Mr. Lespinard and Mr. Burr, could not have been unknown to the latter. And Mr. Burr, being a member of the Legislature at the time the Electors were chosen, procured, there is every reason to believe, the appointment of Mr. Lespinard to accomplish personal and of Course private views.
            Much mischief was apprehended by a few of our well meaning and Discerning citizens from the blind attachment of Mr. Lespinard to Mr. Burr. Among this Class of Citizens, Mr. De Witt Clinton Stood in the foremost rank. This citizen, Suspecting some foul play, took the liberty to question Mr. Lespinard, previous to the meeting of the Electors, Respecting the persons for whom he himself was elected to vote. Mr. Clinton hinted at a Report which prevailed in the best informed political Circles, that Some of the electors meant to Drop Mr. Jefferson: but that all of them intended to vote for Mr. Burr. This was in the presence of many of the electors who were Dining, if I mistake not, at Mr. Edward Livingston’s. They all, however, promptly Declared their Determination to vote for the two Candidates, except Mr. Lespinard who remained Silent! This Statement was related to me by Mr. De Witt Clinton, and there Can be no Doubt of its being Correct.
            This Silence, however, was of use. Justly apprehending mischievous effects from the Connection between Mr. Lespinard and Mr. Burr; and anticipating, from the undue attachment of the former to the latter, a contravention of the wishes of the Country in the election of the President, Mr. De Witt Clinton attended the meeting of the electors; but previously Suggested to Dr. Ledyard, one of the electors, a friend of Mr. Clinton and of liberty, to propose to the electors to Shew to each other their ballots anterior to their being Deposited in the ballot Box. This was accordingly proposed and readily assented to by every one of the electors but Mr. Lespinard, who hesitated. But finding his Colleagues So unanimous and pertinaceous in their Determination, he at length agreed to the proposition
            During the Contest in the house of Representatives Mr. Lespinard, however, asserted, that if he had known the two Candidates would have had an equal number of votes he would have Dropped Mr. Jefferson.
            In this manner Mr. Burr’s views were Defeated in the state of New-york.
            Afterwards Mr. Burr went himself to Rhode-Island to electioneer, as was generally Supposed, in behalf of himself. On his Return he Dispatched Col. Willet to Rhode Island to Complete what he had begun. This gentleman is a partizan of Mr. Burr. With the result of both these expeditions the President is Doubtless acquainted.
            At the Seat of Government of S. Carolina Mr. Burr had a Secret agent, Mr. Timothy Greene, now an Attorney in New-york, for Several weeks. Mr. Greene wrote to Mr. Burr by every Post untill the S. Carolina votes were given. Mr. Greene’s letters were Directed to Mr. John Swartwout, a warm partizan, and a Confidential friend of Mr. Burr, to avoid Suspicion, and were by him conveyed to Mr. Burr. Mr. Burr often mentioned to me the letters he recieved from Mr. Greene, but never permitted me to see their Contents.
            It is not necessary for me to Depict the Conduct of Mr. Burr from the giving of the electoral votes in S. Carolina untill the happy termination of the Contest in the house of Representatives. The President Cannot be unacquainted with it.
            In May last I entered into partnership with Mr. David Denniston who was before that time the Sole proprietor of the American Citizen. Mr. Denniston is nearly related by blood to Governor Clinton. This paper Mr. Burr wished to suppress. What his real motives were for wishing to Suppress it, we are left to Conjecture, but his avowed one was its lak of ability. Mr. Burr heard that I was about to enter into partnership with Mr. Denniston, and to take upon myself the Editorship of the paper. He accordingly Sent for me. Advised me to commence a new paper myself, and to have nothing to Do with Mr. Denniston; assuring me that Mr. Denniston’s paper might be easily suppressed, and offering to obtain for me one thousand Subscribers. He added that now (meaning now he was vice President of the united States) he wished to have a paper under his patronage. The offer was Declined, and I entered into partnership with Mr. Denniston.
            Still, however, our intimacy Continued; Mr. Denniston and myself Concluding that it might be well to Develope the plans of Mr. Burr that we might be prepared for every Contingency that might arise. Nor Did Mr. Burr long Conceal what he thought prudent to unfold, and he unfolded Sufficient to Demonstrate his views. Early in May he began to express his Dislike of the administration. He Said that much was expected from the administration of Mr. Jefferson, but little had been Done. No Removals had been made but Such as he had pointed out and almost Demanded. And that, had it not been for his importuning the President untill he was himself both tired and Disgusted, not a Single Removal would have been made in the State of New-york. This language was propagated with great freedom in the City by his runners, Mr. Mathew L. Davis, and David Gelston, now Collector of the Port. The office Conferred upon Mr. Gelston, has, however, Silenced him. The usual intimacy and correspondence, nevertheless, is Still kept up between Mr. Burr and himself, and he is as much Devoted to him as ever. But he is now, externally, mute. It is not so, however, with Mr. Davis. He is exceedingly Clamorous and loquacious. And he is so very intimate with Mr. Burr, and so well known to be at his command; and, withal, so perfectly Destitute of an independent mind, that, whatever Sentiments he utters against the present administration, and he expresses many, they are generally suspected of coming originally from Mr. Burr, and I believe very Justly. Mr. Swartwout, Mr. William P. Van Ness, and Mr. Timothy Greene, of New york, are also agents of Mr. Burr and entirely Devoted to him. Indeed Mr. Swartwout and Mr. Gelston are given to understand by Mr. Burr, and I know them to be of opinion, that they owe their offices to him.
            These Sentiments of Dislike of the present administration, Mr. Burr expressed in Copious Streams to every person who visited him, and with whom he Could Converse with any Degree of Confidence; but to none, perhaps more than to myself. For, as I have before observed, I was Desirous of fathoming the intriguing and inexplicable man as far as I Could without Dishonoring myself by a palpable affectation of entering into his views, or of being guilty of a Dereliction of my own Sentiments. He was Solicitous, not indeed in Definite words, but in a manner Sufficiently clear to be understood, for us to Commence an open but mild opposition to the administration. But this we Did not nor will not Do, unless, indeed, we Should find, in the acts of the administration, an unequivocal and Systematic Design, as in the one which preceded the present, to violate the Constitution, which is by no means expected in the acts of him who now fills the Presidential Chair. But when Mr. Barnes was appointed District Judge of Rhode Island, Mr. Burr was outrageous. In a Conversation which I had with him on the Subject of the appointment, he laid hold, in great warmth, of two letters which lay upon his table, and Said that one was from Governor Fenner of Rhode Island, and the other from one of the most influential Characters in that State, in both of which great indignation, he Said, was expressed at the appointment, and that the writers added, that Such was the Dissatisfaction of the Citizens of that State on account of the appointment, as well as the general tenor of the President’s Conduct, that were he to be elected at that moment he would not have a Single vote in the State. Mr. Burr added that he wondered that the Republican papers Did not notice these things. He enquired whether any thing was Said in them on the Subject. And among others, he mentioned the Albany Register, the Aurora, the Boston Chronicle, the Richmond Examiner, and the Baltimore American?
            Immediately after the appointment of Mr. Barnes, Mr. Linn was appointed to the office of Supervisor for the District of New Jersey. This appointment was loudly and openly reprobated by Mr. Davis and the rest of the faction, but particularly by those whose names are above mentioned. They Said it was in vain any longer to Conceal the facts Concerning this appointment and a few others Connected with it. They Stated that the election of Mr. Jefferson was the result of a Compromise which they Said was of the following nature. That Mr. Linn was known in Congress to be a trimmer. That on the vote for the appropriation to Carry into effect the British Treaty, Mr. Theodorus Bailey of New-york abandoned the Republicans. That consequently no reliance Could be placed on the promise of these two Gentlemen to give their votes for Mr. Jefferson. It was therefore, expected by the Republicans that after voting three or four times in the house, they would become alarmed, Join the federalists, and vote for Mr. Burr. Mr. Edward Livingston, they Still Say, was also Suspected, but from what Cause I know not, as he has always Signalized himself as an inflexible Republican. To prevent these three Gentlemen’s voting with the federalists, and thereby Defeating the election of Mr. Jefferson, they have liberally Disseminated the story that the Confidential friends of Mr. Jefferson informed them, in a Caucus that was held for the purpose, that if they would Continue to vote for Mr. Jefferson, Mr. Linn Should be appointed to the office he now holds; that Mr. Livingston should be made District attorney of New-york, and that Mr. Bailey Should be appointed Naval officer in the Custom-house of New-york. The appointment of the two former is a confirmation, they say, of the Compromise which they boldly assert took place. Mr. Bailey has not been appointed according to promise, they add, because Mr. Davis was so powerfully recommended by Mr. Burr and his friends for the Same office, and Mr. Jefferson was thrown into Such a Dilemma thereby, that, rather than arouse the indignation of Mr. Burr and his friends by the appointment of Mr. Bailey, he Chose to Keep Mr. Rogers in office, and has thus been guilty of a breach of faith toward Mr. Bailey. That this Story Came originally from Mr. Burr to these persons I am Convinced. Since, independent of what these unprincipled men Say even in the public Streets on this Subject, Mr. Burr mentioned it to me as a fact in the early part of last august, from which time I have not Spoken with him on any Subject.
            Thus far I have Spoken of the means employed by Mr. Burr and his panders. The end is obvious. It is to bring the present administration into Disrepute, and thereby to place Mr. Burr in the Presidential Chair—a thing Devoutly to be Deprecated.
            This little faction, which appears to be rapidly increasing in the city of New-york, becomes more and more alarming, and more and more audacious every Day. It is, however, happily Confined to the City of New York, with very few exceptions. Such as those pointed out in the note of Mr. De Witt Clinton. The means of averting the menaced Storm are in the hands of the federal Legislature, and with which the executive is well acquainted.
            My Duty to freedom and the Constitution has induced me to pen this brief Statement, and to Submit it to your excellency’s Consideration. Extraordinary enterprises, whose Known objects are Dishonorable and unjust, Call for Commensurate means of Counteraction. And I am Sensible that nothing but the nature of the Case Could warrant my penning the Contents of this paper. If it Should happen, however, to be of Service to the general Cause, I have my reward.
            You are at liberty to make Such use of this paper as in your wisdom you may Deem meet.
            Accept my Sincere friendship
            James CheethamWashington December 10. 1801
          